 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 725 
In the House of Representatives, U. S.,

September 29, 2009
 
RESOLUTION 
Congratulating the Chula Vista Park View Little League team of Chula Vista, California, for winning the 2009 Little League World Series Championship. 
 
 
Whereas on Sunday, August 30, 2009, the Chula Vista Park View Little League Baseball Team from Chula Vista, California, rallied to defeat the Taoyuan, Taiwan (Chinese Taipei) Little League Team by a score of 6 to 3 to win the 2009 Little League World Series Championship at South Williamsport, Pennsylvania; 
Whereas Chula Vista Park View is in its 41st season of playing little league baseball and is the fourth team from San Diego County to play in the Little League World Series championship game; 
Whereas the 2009 Chula Vista Park View Little League World Championship Team consists of players Isaiah Armenta, Oscar Castro, Jr., Nick Conlin, Kiko Garcia, Bulla Graft, Seth Godfrey, Markus Melin, Jensen Petersen, Daniel Porras, Jr., Luke Ramirez, Andy Rios, and Bradley Roberto; 
Whereas the 2009 Chula Vista Park View Little League World Championship Team is led by Manager Oscar Castro, Coach Ric Ramirez, and Park View Little League President Rod Roberto; 
Whereas the Chula Vista Park View Little League team was successful because of solid coaching and execution of fundamentals and discipline; 
Whereas the fans of the Chula Vista Park View Little League team showed enthusiasm, support, and courtesy for the game of baseball and all of the players and coaches; 
Whereas the performance of the Chula Vista Park View Little League team demonstrated to parents and communities throughout the United States that athletic participation builds character and leadership in children; and 
Whereas the achievement of the Chula Vista Park View Little League Baseball Team is the cause of enormous pride for the Nation, the State of California, and especially for the city of Chula Vista: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates the Chula Vista Park View Little League Baseball Team from Chula Vista, California, on winning the 2009 Little League World Series Championship; 
(2)recognizes and commends the hard work, dedication, determination, and commitment to excellence of the members, parents, coaches, and managers of the Chula Vista Park View Little League team; 
(3)recognizes and commends the people of Chula Vista, California, for the outstanding loyalty and support that they displayed for the Chula Vista Park View Little League team throughout the season; and 
(4)respectfully requests that the Clerk of the House transmit an enrolled copy of this resolution to the City of Chula Vista and each player, manager, and coach of the Chula Vista Park View Little League Baseball Team. 
 
Lorraine C. Miller,Clerk.
